         Case 4:21-cv-01649 Document 1 Filed on 05/19/21 in TXSD Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 EDWIN ALFREDO GARCIA,                                  §
   Plaintiff,                                           §
                                                        §
 v.                                                     §             Civil Action No.:
                                                        §
 EDWARD ACOSTA, GYPSUM                                  §
 MANAGEMENT AND SUPPLY, INC.,                           §
 ENTERPRISE FLEET MANAGEMENT,                           §
 INC. and EDWIN BLADIMIR GARCIA                         §
    Defendants                                          §

                                       NOTICE OF REMOVAL

         Defendants, GYPSUM MANAGEMENT AND SUPPLY, INC. (“Gypsum”) AND

ENTERPRISE FLEET MANAGEMENT, INC. (“Enterprise”) (collectively “Defendants”), file this

Notice of Removal of this dispute to the United States District Court for the Southern District of

Texas, Houston Division, and respectfully would show as follows:

                                  I.      GROUNDS FOR REMOVAL

         1.        This case is removable to this Court based on diversity jurisdiction pursuant to 28

U.S.C. §1332(a).

         2.        Plaintiff, EDWIN ALFREDO GARCIA, is an individual citizen of Harris County,

Texas.

         3.        Defendant GYPSUM MANAGEMENT AND SUPPLY, INC. is a Georgia

corporation and maintains its principal place of business in Tucker, Georgia; therefore, it is a citizen

of the state of Georgia and is not a citizen of the state of Texas.

         4.        Defendant ENTERPRISE FLEET MANAGEMENT, INC. is a Missouri corporation

and maintains its principal place of business in St. Louis, Missouri; therefore, it is a citizen of the

state of Missouri and is not a citizen of the state of Texas. Defendant believes ENTERPRISE FM

4817-8072-6506.1                                    1
        Case 4:21-cv-01649 Document 1 Filed on 05/19/21 in TXSD Page 2 of 6




TRUST is the correct entity and it is a Delaware corporation and maintains its principal place of

business in St. Louis, Missouri; therefore, it is a citizen of the state of Missouri and Delaware.

         5.        Defendant EDWARD ACOSTA is an unserved Defendant and may be disregarded

for removal purposes.

         6.        Defendant EDWIN BLADIMIR GARCIA is an unserved Defendant and may be

disregarded for removal purposes.

         7.        As described more fully below, Plaintiff seeks to recover an amount in excess of

$250,000 but less than $1,000,000, excluding interest and costs in a state court action.

                            II.    NATURE OF THE PENDING STATE CASE

         8.        On or about May 3, 2021, Plaintiff filed a civil action against Defendants styled

EDWIN ALFREDO GARCIA v. GYPSUM MANAGEMENT AND SUPPLY, INC.,

ENTERPRISE FLEET MANAGEMENT, INC., EDWARD ACOSTA and EDWIN BLADIMIR

GARCIA under Cause No. 2021-26217, in the 113th Judicial District Court of Harris County,

Texas. 1

         9.        The subject matter of this suit is a personal injury, wherein Plaintiff alleges in his

Original Petition that he was injured in a motor vehicle accident on May 3, 2019 in Houston, Texas

by an vehicle driven by Defendant Edward Acosta. 2

         10.       The name and address of the court from which the case is being removed is:

                              113th Judicial District Court of Harris County
                              Harris County Civil Courthouse
                              201 Caroline, 10th Floor
                              Houston, Texas 77002



         1
             See Plaintiff’s Original Petition attached hereto as Exhibit B.
         2
             Id. at ¶4.1.


4817-8072-6506.1                                       2
        Case 4:21-cv-01649 Document 1 Filed on 05/19/21 in TXSD Page 3 of 6




                                III.   STATE COURT DOCUMENTS

         11.       Defendants have attached hereto the documents required to be filed with this Notice

of Removal pursuant to LR 81:

         EXHIBIT “A”              Index of Matters Being Filed

         EXHIBIT “B”              Plaintiff’s Original Petition

         EXHIBIT “C”              Defendant’s Original Answer

         EXHIBIT “D”              Copy of the State Court Docket Sheet/Record

         EXHIBIT “E”              List of all counsel of record, addresses, telephone numbers, and parties

         EXHIBIT “F”              Public Entity Information: GYPSUM MANAGEMENT AND
                                  SUPPLY, INC.

         EXHIBIT “G”              Public Entity Information: ENTERPRISE FLEET MANAGEMENT
                                  INC. and ENTERPRISE FM TRUST


                                        IV.     JURISDICTION

         12.       Pursuant to 28 U.S. Code § 1441(a), Defendants remove this action to the District

Court of the United States for the Southern District of Texas, Houston Division, because it is the

District and Division embracing the place where such action is pending. In support thereof,

Defendants would show that this action is between citizens of different states, and the amount in

controversy exceeds $75,000.00. 3

         13.       Plaintiff, a resident of Texas, 4 brought suit against Gypsum, a corporation domiciled

in Georgia; 5 Enterprise, a corporation domiciled in Missouri 6; and individuals with allegations of


         3
             Exhibit “B,” at ¶11.1.
         4
             Id. at ¶2.1.
         5
             Exhibit “F”.


4817-8072-6506.1                                     3
        Case 4:21-cv-01649 Document 1 Filed on 05/19/21 in TXSD Page 4 of 6




citizenship of Texas, but who have not been served; 7 seeking recovery for alleged personal injuries

in excess of $250,000. 8

         14.        Because Plaintiff and all served Defendants are citizens of different states and

because Plaintiff seeks to recover an amount exceeding $75,000.00 exclusive of interest and costs,

removal is therefore proper under 28 U.S.C. § 1332(a).

                                    V.      TIMING OF REMOVAL

         15.        To the best of its knowledge, service of process on Defendants Gypsum and

Enterprise in the state court action was effectuated on May 5, 2021. Defendants Gypsum and

Enterprise filed answers in the state court action on May 19, 2021. Accordingly, this Notice of

Removal is being filed within 30 days of service of the petition upon the first served Defendant

pursuant to 28 U.S.C. § 1446(b).

         16.        This Notice of Removal is filed less than one year after commencement of the action,

pursuant to 28 U.S. Code § 1446(c).

         17.        This Notice of Removal is therefore timely filed.

                   VI.     NOTICE TO ADVERSE PARTIES AND STATE COURT

         18.        Defendants Gypsum and Enterprise will give Plaintiff prompt written notice of this

Notice of Removal pursuant to 28 U.S.C. § 1446(d).

         19.        Defendants Gypsum and Enterprise will also file a copy of this Notice of Removal

with the 113th Judicial District Court of Harris County, Texas, where the state court action is

currently pending, as required by 28 U.S.C. § 1446(d).


         6
             Exhibit “G”
         7
             Exhibit “B,” at ¶¶2.2 and 2.5.
         8
             Id. at ¶11.1.


4817-8072-6506.1                                     4
        Case 4:21-cv-01649 Document 1 Filed on 05/19/21 in TXSD Page 5 of 6




                           VII.     CONSENT TO REMOVAL BY DEFENDANTS

         20.       All served Defendants consent to this removal as required by 28 U.S.C. §1446(b).

                                            VIII. ANSWER

         21.       Defendants Gypsum and Enterprise have filed their Answers in the state court action

prior to this Notice of Removal.

                                  IX.   CONCLUSION AND PRAYER

         22.       In light of the foregoing, Defendants, GYPSUM MANAGEMENT AND SUPPLY,

INC. and ENTERPRISE FLEET MANAGEMENT, INC. respectfully remove this civil action styled

EDWIN ALFREDO GARCIA v. GYPSUM MANAGEMENT AND SUPPLY, INC.,

ENTERPRISE FLEET MANAGEMENT, INC., EDWARD ACOSTA and EDWIN BLADIMIR

GARCIA, originally pending under Cause No. 2021-26217, in the 113th Judicial District Court of

Harris County, Texas.

         23.       Defendants pray for such other and further relief, both general and special, at law and

in equity, to which Defendants may show themselves justly entitled.


                                                  Respectfully submitted,

                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                   /s/ David C. Deiss
                                                  DAVID C. DEISS
                                                  Federal I.D. No. 33627
                                                  State Bar No. 24036460
                                                  E-mail: David.Deiss@lewisbrisbois.com
                                                  David Oubre
                                                  Federal I.D. No. 23909
                                                  State Bar No. 00784704
                                                  E-mail: David.Oubre@lewisbrisbois.com
                                                  24 Greenway Plaza, Suite 1400
                                                  Houston, Texas 77046

4817-8072-6506.1                                     5
        Case 4:21-cv-01649 Document 1 Filed on 05/19/21 in TXSD Page 6 of 6




                                            (713) 659-6767 Telephone
                                            (713) 759-6830 Facsimile

                                            ATTORNEYS FOR DEFENDANTS,
                                            GYPSUM MANAGEMENT AND SUPPLY, INC.
                                            and ENTERPRISE FLEET MANAGEMENT


                               CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing has been served to the following on
May 19, 2021:

Attorney for Plaintiff:
Everett Day
EVERETT DAY & ASSOCIATES, PLLC
1811 Bering Drive, Suite 300
Houston, Texas 77057
E: eday@edaylawfirm.com


                                                    /s/ David C. Deiss
                                                    David C. Deiss




4817-8072-6506.1                               6
